Name: Commission Implementing Regulation (EU) NoÃ 613/2011 of 23Ã June 2011 fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) NoÃ 1484/95
 Type: Implementing Regulation
 Subject Matter: animal product;  prices;  foodstuff;  trade
 Date Published: nan

 24.6.2011 EN Official Journal of the European Union L 164/6 COMMISSION IMPLEMENTING REGULATION (EU) No 613/2011 of 23 June 2011 fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143 thereof, Having regard to Council Regulation (EC) No 614/2009 of 7 July 2009 on the common system of trade for ovalbumin and lactalbumin (2), and in particular Article 3(4) thereof, Whereas: (1) Commission Regulation (EC) No 1484/95 (3) lays down detailed rules for implementing the system of additional import duties and fixes representative prices for poultrymeat and egg products and for egg albumin. (2) Regular monitoring of the data used to determine representative prices for poultrymeat and egg products and for egg albumin shows that the representative import prices for certain products should be amended to take account of variations in price according to origin. The representative prices should therefore be published. (3) In view of the situation on the market, this amendment should be applied as soon as possible. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1484/95 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 181, 14.7.2009, p. 8. (3) OJ L 145, 29.6.1995, p. 47. ANNEX to the Commission Regulation of 23 June 2011 fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95 ANNEX I CN code Description of goods Representative price (EUR/100 kg) Security under Article 3(3) (EUR/100 kg) Origin (1) 0207 12 10 Fowls of the species Gallus domesticus, not cut in pieces, presented as 70 % chickens , frozen 113,9 0 BR 122,6 0 AR 0207 12 90 Fowls of the species Gallus domesticus, not cut in pieces, presented as 65 % chickens , frozen 136,6 0 BR 123,9 0 AR 0207 14 10 Fowls of the species Gallus domesticus, boneless cuts, frozen 202,4 29 BR 236,8 19 AR 321,2 0 CL 0207 27 10 Turkeys, boneless cuts, frozen 316,3 0 BR 383,2 0 CL 0408 11 80 Egg yolks 359,2 0 AR 0408 91 80 Eggs, not in shell, dried 336,2 0 AR 1602 32 11 Preparations of fowls of the species Gallus domesticus, uncooked 240,9 14 BR 3502 11 90 Egg albumin, dried 575,1 0 AR (1) Nomenclature of countries laid down by Commission Regulation (EC) No 1833/2006 (OJ L 354, 14.12.2006, p. 19). The code ZZ  represents other origins .